Exhibit 10.15
 
SHARE FORFEITURE ESCROW AGREEMENT
 
THIS SHARE FORFEITURE ESCROW AGREEMENT (this “Escrow Agreement”) is made as of
the 7th day of March 2011, among Clicker Inc., a Nevada corporation (the
“Company”), Sichenzia Ross Friedman Ference LLP, as escrow agent (“Escrow
Agent”), Junior Capital, Inc., a Nevada corporation (“Junior Capital”) and
Albert Aimers (“Albert”, and together with Junior Capital, “Aimers”).
 
RECITALS
 
A.           Albert is the currently the Chief Executive Officer of the Company
and Aimers is the principal stockholder of the Company.
 
B.           On the date herewith, Albert is resigning as Chief Executive
Officer pursuant to the terms of a Separation Agreement (the “Separation
Agreement”) by and between Albert and the Company.
 
C.           To induce the Company to enter into the Separation Agreement,
Aimers has agreed to deposit 24,093,940 shares (the “Escrowed Shares”) of common
stock, $0.001 par value per share, of the Company with the Escrow Agent to be
held in escrow in connection with the share forfeiture agreement entered into of
even date herewith, by and between Aimers and the Company (the “Forfeiture
Agreement”) whereby Aimers has agreed to forfeit the Escrowed Shares to the
Company unless the Company fails to attain the Target (as defined in the
Forfeiture Agreement).
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereby agree as follows:
 
1. Definitions
 
. Unless otherwise defined herein or the context otherwise requires, the terms
which are defined in the Forfeiture Agreement are used in this Escrow Agreement
as so defined.
 
2. Appointment of Escrow Agent
 
.  The Company and Aimers hereby appoint Escrow Agent as escrow agent in
accordance with the terms and conditions set forth herein and the Escrow Agent
hereby accepts such appointment.
 
3. Establishment of Escrow.
 
(a) The term “Escrow Fund” shall include all securities, property, cash or other
assets delivered and to be delivered to and retained by Escrow Agent pursuant to
this Escrow Agreement and the Forfeiture Agreement. The Escrow Fund shall be
held in escrow (“Escrow”) by Escrow Agent pursuant to the terms hereof.  At the
Closing, Aimers will deliver to Escrow Agent certificates representing the
Escrowed Shares, such shares to be held in Escrow for the benefit of the
Company.  Aimers shall provide at the Closing sufficient stock powers duly
executed in blank and with signature medallion guaranteed by a national bank or
trust company, to be similarly held in Escrow.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
(b) If after the Closing there is a stock or cash dividend declared or paid, or
any other distribution of assets or property with respect to the Escrowed
Shares, or if the shares of Company Common Stock shall be increased by reason of
a subdivision of such shares, or other similar transactions, there shall be
added to the Escrowed Fund all securities, property, cash or other assets
receivable by Aimers attributable to the Escrowed Shares.
 
(c) Any and all new, substituted or additional securities, cash, assets or other
property to which Aimers is entitled pursuant to a Change in Control (as defined
below) transaction by reason of its ownership of the Escrowed Shares shall
become part of the Escrow Fund.  Aimers may instruct Escrow Agent as to the
manner of disposition of the Escrowed Shares, whether by tender, exchange or
otherwise, in accordance with the nature of any transaction initiated to effect
a Change in Control, subject to the return of the consideration to be received
in such transfer to the Escrow Fund.
 
(d) During the term of this Escrow Agreement, no sale, transfer or other
disposition of the Escrowed Shares may be made by Aimers.
 
4. Provision for Distribution of Escrow Fund.
 
(a) Escrow Agent shall transfer to the Company the Escrowed Shares contained in
the Escrow Fund if the Company achieves the Target.  Escrow Agent shall transfer
to Aimers the Escrowed Shares contained in the Escrow Fund if the Company fails
to achieve the Target.
 
(b) Upon receipt of a joint certificate instructing Escrow Agent to make a
transfer in accordance with this Section 4 (which certificate shall attach the
relevant statement of operations of the Company supporting the Target
calculations), the Escrowed Shares shall be distributed within five (5) business
days to the Company or Aimers, as applicable.  Escrowed Shares, if distributed
to the Company, shall be immediately retired and returned to treasury.
 
(c) The Escrow shall terminate when all assets in the Escrow Fund have been
distributed in accordance with the terms of this Escrow Agreement.
 
5. Investment of Cash.
 
(a) Escrow Agent is hereby instructed and directed to invest any cash in the
Escrow Fund in a special interest-bearing attorneys’ escrow account to be
maintained at a national bank.  If directed to do so jointly by the Company and
Aimers in writing, the Escrow Agent may invest the Escrow Fund in money market
funds offered by such bank or in obligations of the United States of America
having a maturity of one year or less.  If funds are to be distributed to Aimers
on a particular date, Escrow Agent shall liquidate such investments into cash
sufficient to make the required distributions to Aimers and shall distribute
such cash in accordance with Section 4 hereof.
 
(b) Escrow Agent shall hold the income, interest or accretion with respect to
the Escrow Fund as part of the Escrow Fund to be disposed of in such manner as
the principal amount of the Escrow Fund shall be paid over to the Company or
Aimers.
 
 
 
 
2

--------------------------------------------------------------------------------

 


 
6. Escrow Agent.
 
(a) Escrow Agent may act upon any instrument or other writing believed by it in
good faith to be genuine and to be signed or presented by the proper persons,
and it shall not be liable in connection with the performance by it of its
duties pursuant to the provisions of this Escrow Agreement, except for its own
willful misconduct or gross negligence.  Without limiting the foregoing, Escrow
Agent shall have no responsibility for the accuracy of any report or other
document or certificate filed with it hereunder.  Escrow Agent shall in no event
be liable for any payments except to the extent of the Escrow Fund.
 
(b) Escrow Agent shall be reimbursed by the Company for its reasonable expenses
incurred in connection with the performance by it of such services.  Escrow
Agent will receive a fee of $2,500 upon the disposition of the Escrowed
Shares.  The Company shall be responsible for such fee.
 
(c) Until such time as the Escrowed Shares are delivered pursuant to Section 4
above, Aimers shall from voting the Escrowed Shares or other securities in the
Escrow Fund unless agreed to in writing by the Company, provided that Aimers
shall not take any actions or inactions which would have a material adverse
effect on the provisions set forth under this Escrow Agreement.
 
(d) Escrow Agent, or any successor to it hereafter appointed, may at any time
resign by giving notice in writing to the parties and shall be discharged of its
duties hereunder upon the appointment of the successor escrow agent as
hereinafter provided.  In the event of any such resignation, the parties shall
appoint a successor escrow agent, which shall be a bank or trust company, or
other firm or corporation organized under the laws of the United States of
America or any state thereof.  Any such successor escrow agent shall deliver to
the parties a written instrument accepting such appointment hereunder, and
thereupon it shall succeed to all the rights and duties of Escrow Agent
hereunder and shall be entitled to receive and hold in Escrow all the Escrow
Funds and any assets then held by the predecessor escrow agent hereunder.
 
(e) Escrow Agent shall not be responsible for the identity, authority or rights
of any person, firm or corporation, executing or delivering or purporting to
execute or deliver this Escrow Agreement or any document or security deposited
hereunder or any endorsement thereof or assignment thereof.
 
(f)           Escrow Agent shall have no duties or responsibilities except as
expressly provided in this Escrow Agreement and shall neither be obligated to
recognize nor have any liability or responsibility arising under any other
agreement to which Escrow Agent is not a party, even though reference thereto
may be made herein or a copy thereof attached hereto.  The Company and Aimers
acknowledge that the Escrow Agent has rendered and will continue to render legal
advice to the Company, and the Company and Aimers hereby waive any claims of
conflict of interest by reason of such legal representation.


 
3

--------------------------------------------------------------------------------

 


7. Miscellaneous.
 
(a) Notices. Any notice, communication, request, reply or advice (hereinafter
severally and collectively called “notice”) in this Escrow Agreement provided or
permitted to be given or made by any party to another must be in writing and may
be given or served by depositing the same postage prepaid and registered or,
certified with return receipt requested, or by delivering the same in person to
the person to be notified.  Notice deposited in the mail in the manner
hereinabove described shall be effective 48 hours after such deposit, except for
notices to the Escrow Agent, which shall be deemed effective upon receipt.  For
purposes of notice and addresses of the parties, shall, until changed as
hereinafter provided, be as follows:
 
 
(i)
If to the Company:

 
18952 MacArthur Blvd
Suite 210
Irvine, CA 92612
Attention:  Chief Executive Officer


 
(ii)
If to Aimers, to their addresses provided under their signatures below

 
 
(iii)
If to the Escrow Agent:

 
Sichenzia Ross Friedman Ference LLP
 
61 Broadway, 32nd Floor
 
New York, New York 10006
 
Attention:  Michael H. Ference, Esq.
 
or at such other addresses as any party may have advised the other parties in
writing;
 
Any distribution of shares or assets from the Escrow Fund may be sent or given
to Aimers in the same manner as a notice, at the address specified above.
 
(b) Successors and Assigns. All the terms and conditions of this Escrow
Agreement shall be binding upon, and inure to the benefit of and be enforceable
by, the parties hereto and their respective successors, assigns, heirs and legal
representatives.  Aimers shall not voluntarily transfer or otherwise assign any
right in or to the Escrow Fund or any interest in this Escrow Agreement without
the prior written consent of the Company and Escrow Agent, and any such
attempted transfer or assignment without the prior written consent of the
Company and Escrow Agent shall be null and void.  No person, firm or corporation
will be recognized by Escrow Agent as a successor, heir or personal
representative of any party hereto until there shall be presented to Escrow
Agent evidence satisfactory to it of such succession.
 
(c) Rights as a Stockholder. Except as otherwise provided herein, Aimers shall,
during the term of this Escrow Agreement, exercise all rights and privileges of
a stockholder of the Company with respect to the Escrowed Shares or other
securities in the Escrow Fund.
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
(d) Governing Law. It is the intention of the parties that the substantive laws
(and not the laws of conflicts of law) of New York shall govern the validity of
this Escrow Agreement, the construction of its terms and the interpretation of
the rights and duties of the parties.
 
(e) Counterpart Execution. This Escrow Agreement may be executed in one or more
counterparts, with the same effect as if all parties had signed the same
document. Each such counterpart shall be an original, but all such counterparts
together shall constitute a single agreement.  In the event that any signature
is delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
(f) Severability. Each provision of this Escrow Agreement is intended to be
severable.  In the event that any one or more of the provisions contained in
this Escrow Agreement shall for any reason be held to be invalid, illegal or
unenforceable, the same shall not affect any other provisions of this Escrow
Agreement, but this Escrow Agreement shall be construed as if such invalid,
illegal or unenforceable provisions had never been contained therein.
 
(g) Integrated Agreement. Except as provided in the next following sentence,
this Escrow Agreement constitutes the entire understanding and agreement among
the parties hereto with respect to the subject matter hereof, and there are no
agreements, understandings, restrictions, representations or warranties among
the parties other than those set forth herein or herein provided for.
 
(h) Change in Control. For the purposes hereof, a “Change in Control” shall have
occurred if (A) any person, corporation, limited liability company, partnership,
trust, association, enterprise or group shall become the beneficial owner,
directly or indirectly, of stock of the Company possessing at least 50% of the
voting power (for the election of directors) of the outstanding capital stock of
the Company or (B) at any time fewer than 51% of the members of the Board of
Directors of the Company shall be persons who are either nominated for election
by such Board of Directors or were elected by such Board of Directors, or (C)
there shall be a sale of all or substantially all of the Company’s assets or the
Company shall merge or consolidate with another corporation and the stockholders
of the Company immediately prior to such transaction do not own, immediately
after such transaction, stock of the purchasing or surviving corporation in this
transaction (or of the parent corporation of the purchasing or surviving
corporation) possessing more than 50% of the voting power (for the election of
directors) of the outstanding stock of that corporation, which ownership shall
be measured without regard to any stock of the purchasing, surviving or parent
corporation owned by, the stockholders of the Company before the transaction.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
CLICKER, INC.
 
 
By: /s/ LLOYD LAPIDUS

--------------------------------------------------------------------------------

Lloyd Lapidus, Chief Executive Officer
 
 
 
SICHENZIA ROSS FRIEDMAN FERENCE, LLP, as Escrow Agent
 
 
By: /s/ THOMAS A. ROSE

--------------------------------------------------------------------------------

An Authorized Officer
   
JUNIOR CAPITAL, INC.
Address:
 
18952 MacArthur Blvd., #210
Irvine, California 92612
By: /s/ ALBERT AIMERS

--------------------------------------------------------------------------------

Albert Aimers, President
 
 
ALBERT AIMERS
 
Address:
 
133 Emerald Bay
Laguna Beach, California 92651
/s/ ALBERT AIMERS

--------------------------------------------------------------------------------

 
 
 


 
 
 
 
6